PER CURIAM.
Plaintiff in a wrongful death action seeks reversal of a final judgment based upon a verdict directed in favor of defendant at the close of the evidence. The order granting defendant’s motion for directed verdict was upon the 'stated ground that the evidence established without dispute that plaintiff’s decedent was guilty of contributory negligence.
We have carefully reviewed the evidence as reflected by the record on appeal and fail to find therefrom any proof sufficient to raise a jury issue on the question of the decedent’s contributory negligence as a matter of law. The totality of the evidence, and all reasonable deductions which may be drawn therefrom, points only to the one conclusion that it was the decedent’s negligence which contributed to or proximately caused his death. See Florida East Coast Ry. Co. v. Davis (1928), 96 Fla. 171, 117 So. 842; Atlantic Coast Line Railroad Company v. Walker (Fla.App.1959), 113 So.2d 420; O’Keefe v. Butler (Fla.App.1961), 126 So.2d 764.
The judgment appealed is affirmed.
JOHNSON, C. J., and WIGGINTON and SPECTOR, JJ., concur.